Citation Nr: 1011478	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), on a direct basis and as secondary to 
the service-connected post-traumatic stress disorder.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lung disorder, to include as secondary to 
gastroesophageal reflux disease.

4.  Entitlement to an initial increased rating for chronic 
synovitis of the left (non dominant) acromioclavicular joint 
with rotator cuff impingement, tendonitis of the glenohumeral 
joint, status post Mumford procedure, and degenerative joint 
disease, evaluated as 10 percent disabling from December 13, 
1996 to March 1, 1999 and as 20 percent disabling since March 
2, 1999.

5.  Entitlement to an initial increased rating for muscular 
strain of both feet superimposed on chronic pes planus with 
intermittent muscle cramps, evaluated as 10 percent disabling 
from December 13, 1996 to February 19, 2004 and as 30 percent 
disabling since February 20, 2004.

6.  Entitlement to an initial increased rating for residual 
surgical scar of the left shoulder, evaluated as 
noncompensably disabling from June 14, 1999 to May 19, 2003 
and as 10 percent disabling since May 20, 2003.

7.  Entitlement to an initial increased rating for irritable 
bowel syndrome associated with post-traumatic stress 
disorder, evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for chronic lumbar 
strain superimposed on degenerative disc disease and disc 
fragment at L3-L4 and foraminal stenosis at L4-L5, with right 
nerve involvement, currently evaluated as 20 percent 
disabling.

9.  Entitlement to an effective date earlier than April 23, 
1981 for the grant of service connection for folliculitis 
barbae of the face and neck.

10.  Entitlement to an effective date earlier than December 
23, 1998 for the grant of service connection for post-
traumatic stress disorder.

11.  Entitlement to an effective date earlier than June 20, 
2000 for the grant of service connection for irritable bowel 
syndrome associated with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran served on active military duty from April 1974 to 
April 1978.  He also had subsequent reserve service through 
1995, including verified active duty for training from August 
1983 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  The Veteran testified at a Board hearing 
at the RO in September 2006.  These matters were previously 
before the Board and were remanded in June 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Social Security Records

The record indicates that the Veteran has applied for Social 
Security Administration (SSA) disability benefits.  
Specifically, there are several letters from the State of 
Oregon to the SSA noting that the Veteran is capable of 
handling any benefits awarded.  Also, the September 2003 VA 
examination report shows that the Veteran reported being 
involved in Administrative Law Judge hearings for his SSA 
claim.  

There is no indication in the file that any records were 
requested from SSA.  VA has a duty to obtain SSA records when 
they may be relevant to a Veteran's claim.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  The AOJ should contact the SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).

Evidence Not Considered

The record reflects that an April 2008 letter from the 
Veteran's sister discussing several of the Veteran's alleged 
disabilities and an October 2008 letter from L. Cowan, D.C., 
addressing the etiology of the Veteran's cervical spine 
disability have not been considered by the AOJ and that the 
Veteran has not waived such consideration.  On remand, the 
AOJ should consider this additional evidence and issue an 
appropriate supplemental statement of the case, if necessary.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Inadequate Examination Report

The Board finds that the April 2008 VA examination report is 
inadequate because the examiner's etiology opinion appears to 
require an inappropriate burden of proof to establish service 
connection.  Although the examiner concluded that the 
Veteran's disability was not likely related to service, the 
rationale he provided makes clear that he employed the 
"beyond a reasonable doubt" standard which is inappropriate 
in the VA system of benefits.  See 38 U.S.C.A. § 5107(b).  A 
remand is required to obtain clarification on the etiology 
opinion, or, if the same examiner is not available, to obtain 
a new VA examination and etiology report.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).



Lung Disability Claim

The Veteran is currently claiming entitlement to service 
connection for a lung disability as secondary to GERD.  
Entitlement to service connection for a lung disability was 
denied on a direct service connection basis in a final July 
1985 rating decision.  The new theory of entitlement does not 
constitute a separate claim.  Thus, new and material evidence 
is required to reopen the claim for entitlement to service 
connection for a lung disability.  See Boggs v. Peake, 520 
F.3d 1330, 1336 (Fed. Cir. 2008).

Subsequent to the July 1985 final denial of entitlement to 
service connection for a lung disability on a direct basis, 
an April 2005 letter from G. Flick, M.D., was associated with 
the claims file.  This letter appears to suggest an 
etiological relationship between the Veteran's GERD and his 
claimed lung disability.  Entitlement to service connection 
for GERD has not yet been established; however, it is a 
pending claim.  The outcome of the lung claim is dependent 
upon the outcome of the GERD claim.  On remand, if 
entitlement to service connection for GERD is established, 
the AOJ should reopen the Veteran's claim of entitlement to 
service connection for a lung disability and schedule the 
Veteran for an examination to determine if the Veteran's 
claimed lung disability is secondary to his GERD.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  
38 C.F.R. § 3.159(c)(2)(2009).

2.  The AOJ should consider all of the 
evidence of record not considered by the 
January 2009 supplemental statement of 
the case, to include the April 2008 
letter from the Veteran's sister and the 
October 2008 letter from L. Cowan, D.C., 
and issue an appropriate supplemental 
statement of the case, if necessary.

3.  The AOJ should return the Veteran's 
claims file to the VA examiner who 
conducted the April 2008 VA orthopedic 
examination.  The examiner must review 
the claims file, and a copy of this 
remand, prior to providing an etiology 
opinion.  The examiner should be asked to 
clarify his etiology opinion regarding 
the Veteran's cervical spine disability.  
Tell the examiner that the evidence does 
not have to show an etiological 
relationship "beyond a reasonable 
doubt."  Rather, the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (a degree 
of probability of 50 percent or higher) 
that the Veteran's current cervical spine 
disability is etiologically related to 
his active duty service period.  A 
complete rationale is required for the 
opinion provided.

4.  If, and only if, the April 2008 VA 
examiner is not available, the AOJ should 
arrange for the Veteran to undergo a new 
VA examination to determine the etiology 
of his current cervical spine disability.  
The examiner must review the Veteran's 
claims file, including this remand, prior 
to conducting the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher), that the Veteran's 
current cervical spine disability is 
etiologically related to his active duty 
service period.  A complete rationale for 
the examiner's opinion should be 
provided.  

5.  If, and only if, entitlement to 
service connection for GERD is 
established, the AOJ should reopen the 
Veteran's service connection claim for a 
lung disability based on receipt of the 
April 2005 letter from G. Flick, M.D., 
suggesting an etiological relationship 
between the Veteran's GERD and his 
claimed lung disability.  The AOJ should 
arrange for the Veteran to undergo a VA 
examination conducted by a medical doctor 
(M.D.) to determine the etiology of the 
Veteran's current lung disability.  The 
Veteran's claims file and a copy of this 
remand must be provided to the M.D. and 
reviewed by the M.D. prior to conducting 
the examination.  The examiner should be 
asked to determine if it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that the Veteran's 
current lung disability is etiologically 
related to his service-connected GERD or 
his active duty service period.  A 
complete rationale for the etiology 
opinion is required.

6.  After completion of the above, and 
any additional development of the 
evidence that the AOJ may deem necessary, 
the AOJ should review the record and 
readjudicate the claims.  If the benefits 
sought remain denied, the Veteran should 
be issued an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


